Order, so far as appealed from, denying motion of defendants-appellants to dismiss the second amended complaint, and for other relief, unanimously reversed, with twenty dollars costs and disbursements, the motion to dismiss the second amended complaint denied, and the motion to strike out portions of the said complaint as immaterial and irrelevant granted to the extent of striking out the parts objected to by the appellant in paragraphs 1, 3, 4, 12, 13 and 14 of said complaint. No opinion. Settle order on notice. Present —Martin, P. J., McAvoy, Townley, Untermyer and Cohn, JJ.